       Case 1:20-cr-00314-GHW Document 25 Filed 08/13/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - -       x
                                           :
UNITED STATES OF AMERICA                   :        NOTICE OF APPEARANCE
                                           :        AND REQUEST FOR ELECTRONIC
                   -v.-                    :        NOTIFICATION
                                           :
ETHAN PHELAN MELZER,                       :        20 Cr. 341 (GHW)
                                           :
                  Defendant.               :
                                           :
- - - - - - - - - - - - - - - - - -        X


TO:   The Clerk of the Court
      United States District Court
      Southern District of New York

     The undersigned attorney respectfully requests         the Clerk to
note his appearance in this case in addition to the         AUSAs
already on the case and to add him as a Filing User         to whom
Notices of Electronic Filing will be transmitted in         this case.


                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               Acting United States
                                               Attorney for the
                                               Southern District
                                               of New York

                                         by: /s/ Sidhardha Kamaraju
